After our decision in the above case the respondent John Hancock Mutual Life Insurance Company and the intervening respondent United Office  Professional Workers of America, CIO, each asked and received permission to file a motion for reargument. Pursuant to this permission each respondent has filed such a motion, setting out therein the grounds on which it bases its contention *Page 87 
that justice requires a reargument of the case. We have carefully considered such grounds and we are of the opinion that they do not warrant a reargument of the case.
Each motion is denied.